Case 1:20-cv-02163 Document1 Filed 03/13/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

FENG ZHAO

Petitioner

CHAD WOLF, in his official capacity as

Acting Secretary of the U.S. Department of
‘Homeland Security, KENNETH CUCCINELLI

in his official capacity as Acting Director, US

Citizenship and Immigration Services;

TIM HOUGHTON, in his official capacity as

Director, USCIS New York City District Office

Respondents

 

A e444 4 a a a ee ee OO

PETITION FOR
WRIT OF MANDAMUS

Docket No. 1:20-cv-2163

PETITION FOR A WRIT OF MANDAMUS

1. Petitioner hereby petition for a writ of mandamus to the United States

Department of Homeland Security ("DHS"), US Citizenship and Immigration Services

("USCIS), and its subordinating application processing center to compel further action on

plaintiff's Form I-730, Petition for Refugee/Asylee Relative Status.

JURISDICTION

2. This action arises under the United States Constitution and the statutes of the

United States. This Court has jurisdiction over this action under 28 U.S.C. §1331 (federal

question).

a: The Court has authority to issue declaratory and injunctive relief under 28 U.S.C.
Case 1:20-cv-02163 Document1 Filed 03/13/20 Page 2 of 5

§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and its
inherent equitable powers.

4. Venue is proper in this district under 28 U.S.C. § 1391 (e)(3).

PARTIES
5. Petitioner is a citizen of China who was granted asylum status by an immigration
judge on May 17, 2017, and whose adjust has since been adjusted to that of a lawful
permanent resident.
6. Respondent Chad Wolf is sued in his official capacity as Acting Secretary of
Department of Homeland Security ("DHS"). As Acting Secretary of DHS, Mr. Wolf is
responsible for the administration and enforcement of the immigration laws of the United
States.
7. Respondent Kenneth Cuccinelli is sued in his official capacity as Director of
the United States Department of Homeland Security, United States Citizenship and
Immigration Services ("USCIS"). As Director of USCIS, Mr. Cuccinelli is responsible
for overall administration of USCIS and the implementation of the immigration laws of
the United States.
8. Respondent Tim Houghton is sued in his official capacity as Director of the
USCIS New York City District Office. As Director of the New York City District Office,
Mr. Houghton is responsible for the administration and adjudication of all immigration

petitions and applications falling within its territorial jurisdiction.

STATEMENT OIF FACTS

9. Petitioner Feng Zhao (alien registration number A206 063 228) is a citizen of
Case 1:20-cv-02163 Document1 Filed 03/13/20 Page 3 of 5

China and lawful resident in the United States.

10. __ Petitioner filed a Form I-730, Petition For Refugee/Asylee to USCIS on behalf of
her spouse Xin Jiang on June 20, 2017, pursuant to section 209 of the Immigration and
Nationality Act. The receipt number associated with his application is SRC1718550075.
11. As of the date of filing the instant petition for a writ of mandamus, the USCIS has
not acted on the I-730 petition filed by the petitioner, even after the passage of almost
three years.

PLAINTIFF HAS EXHAUSTED ALL AVAILABLE
ADMINISTRATIVE REMEDIES

12. Petitioner to this date has visited the USCIS local office repeatedly to inquire

about the status of his petition.

13. At each visit, he was advised that her application are being processed, and

that he should contact the USCIS again if nothing happened in her case within the

next six months.

14. To this date petitioner Feng Zhao has waited for almost three years for a final

decision on the I-730 petition filed with USCIS seeking to accord immigration benefit to

her spouse.

15. Petitioner has no other administrative remedy by which she may seek the USCIS

to more meaningfully address the delays in the processing of her I-730 petition.
CAUSE OF ACTION

16. Petitioner repeats and re-alleges each and every factual allegation set forth above

as if they are fully alleged herein.

17. Respondents have a duty to complete adjudication of petitioner's I-485 application
Case 1:20-cv-02163 Document1 Filed 03/13/20 Page 4 of5

within a reasonable period.

18. | Under the Administrative Procedures Act, codified as 5 U.S.C. § 555(a), agencies
are required to proceed with reasonable dispatch to conclude matters presented to him.
Under the Administrative Procedure Act, 5 U.S.C. § 706 (a), the District Court is vested
with the authority to compel agency action which has been unlawfully or unreasonably
withheld or delayed.

19. | The agency's own regulation provides that the processing of a case may not be
withheld except in cases in which "an investigation has been undertaken involving
matter relating to eligibility or the exercise of discretion, where applicable, in connection
with the application or petition..." 8 C.F.R. §103.2 (b)(8). Ifa case is validly withheld,
it may not be withheld for more than a year. Jd. If a case is withheld for more than a year,
the district director must review the case and may grant only two six-month extensions
where appropriate. /d. If the investigation is not completed by the second anniversary, the
case must be referred to a regional commissioner. Jd.

20. Petitioner has a clear right to seek USCIS to afford asylee status to her spouse in
the United States based on her then- status as an asylee at the time of filing. See section
209 of the Immigration and Nationality Act.

21. | Respondents in this case have unreasonably and/or unlawfully delayed in the
processing of petitioner's Form I-730 Petition for Asylee/Refugee Relative Status.

22. Respondents in particular have no legitimate reasonable ground not to finish
processing petitioner's adjustment application after the passage of more
than three years, where the USCIS official website on processing time for Form I-730 in

the New York City area is about 23 months. See US CIS Processing Time Information,
Case 1:20-cv-02163 Document1 Filed 03/13/20 Page 5of5

available at: https://egov.uscis.gov/processing-times.

PRAYER FOR RELEIF
WHEREFORE, Petitioner prays the Court to:
I. Issue a write of mandamus to compel Respondents to complete processing and
adjudicating Petitioner's Form I-730 Petition without further delay.
IL. Declare that Respondents have a duty to complete processing of Petitioner's Form
1-730, Petition for Asylee/Refugee petition a prompt manner without further
unreasonably delay.
Ul. Declare that any further delay by the Respondents in processing petitioner's
immigration petition will be unlawful.

IV. Grant such other and further relief as the Court may deem proper and just.

Respectfully submitted,

Dated: March 10, 2020
New York, NY /s/Zhen Liang Li

ZHEN LIANG LI, ESQ. (ZL 0305)
LAW OFFICE OF ZHEN LIANG LI
ATTORNEYS FOR PETITIONER
39 East Broadway, Suite 304
New York, New York 10002
Tel: (212) 513-1583
Email: zhenlianglilaw@gmail.com
